Citation Nr: 1711429	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  08-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE
 
Entitlement to a total disability rating due to individual unemployability (TDIU) prior to January 3, 2008.


REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1975.

In November 2013, the Board of Veterans' Appeals (Board) granted a 50 percent evaluation for posttraumatic stress disorder (PTSD) and added the issue of entitlement to a TDIU prior to January 3, 2008, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to a TDIU to provide the Veteran with the required notice regarding the elements necessary to establish a TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Throughout the appeal period, the Veteran has been service-connected for PTSD, coronary artery disease, residuals of fracture of the second phalanx of the right foot, and neuroendocrine carcinoma of the right upper lung.  For a portion of the appeal period, he met the schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2016).  However, he and his representative have asserted that he is entitled to a TDIU for the periods where he met the schedular requirement and for the periods where he did not meet the schedular requirements.  38 C.F.R. § 4.16.
TDIU will be awarded when a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(a).  "[T]he central inquiry in determining whether a veteran is entitled to TDIU is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Where, as here, the Veteran's service-connected disabilities do not meet the requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In May 2016, the Veteran's attorney argued that the Veteran had been deemed unemployable since 1987.  The March 1997 VA examiner stated that he Veteran was unable to work mostly because of physical problems, but noted that the Veteran had substantial mental health symptoms.  The Board notes that it is unclear based on the Veteran's educational history and occupational experience, if he was unable to obtain employment based upon his service-connected disabilities prior to January 3, 2008.  Thus, upon remand, the AOJ should obtain a VA medical opinion to ascertain the level of functional impairment caused by the Veteran's service-connected disabilities.  Additionally, the Board finds that the referral for consideration of entitlement to a TDIU on an extraschedular basis is needed.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion in connection with the Veteran's application for a TDIU.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies or tests are to be accomplished.

The examiner should elicit from the record for clinical purposes a full work and educational history.  The examiner should then provide a detailed explanation of the functional and occupational impairment caused by the Veteran's service-connected disabilities prior to January 3, 2008, in light of his education and occupational experience.

All opinions expressed should be accompanied by supporting rationale.

2.  Then, refer the Veteran's application for TDIU to the Director of Compensation Service for a determination as to whether the Veteran is entitled to a TDIU on an extraschedular basis prior to January 3, 2008, in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be provided.

3.  After completing all indicated development, readjudicate the issue of entitlement to a TDIU prior to January 3, 2008, to include on an extraschedular basis, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




